Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Restriction/Election Response
1.	Applicant’s response filed on 12/30/2021 includes restriction election of Group 1 covering claims 1-3.  Claims 4-20 have been canceled. The response has been acknowledged. 
Applicant also elected with traverse. However, after reviewing the Applicant's argument, the Examiner maintains that the restriction is proper because the claims in Groups I-VII belongs to different inventions.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
           Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shaw et al., (US 2018/039152), (hereinafter, Shaw) in view of Yakan (US 2017/0278405), (hereinafter, Yakan).

Regarding claim 1, Shaw discloses a central trajectory controller (= drone allocation component, DAC 120 can facilitate multiple mesh drone communication, see [0026 and 0028]) comprising one or more processors configured to:
establish signaling connections with one or more backhaul moving cells and establish signaling connections with one or more outer moving cells (= DAC 120 can communicate with multiple drone mesh, see [0029]; whereby the multiple drone mesh include and are being associated with the “backhaul and outer moving cells”);
 obtain input data related to a radio environment of the one or more outer moving cells and the one or more backhaul moving cells (= DAC 120 can receive information from a first drone, a second drone, see [0029]; receiving an indicator of a status change that includes change in an environment in which the drone is operating, see [0074]).
Shaw explicitly fails to disclose the claimed limitations of:
 “determine, based on the input data, first coarse trajectories for the one or more backhaul moving cells and second coarse trajectories for the one or more outer moving cells; and generate transmissions for the first coarse trajectories to the one or more backhaul moving cells and for the second coarse trajectories to the one or more outer moving cells.
Yakan, which is an analogous art equivalently disclose the claimed limitations of:
“determine, based on the input data, first coarse trajectories for the one or more backhaul moving cells and second coarse trajectories for the one or more outer moving cells  (= air traffic control system determines path for drone based on network data path, see [0046] and generating and transmitting flight path for drones, see [0015 ]); and
 generate transmissions for the first coarse trajectories to the one or more backhaul moving cells and for the second coarse trajectories to the one or more outer moving cells (= generating and transmitting flight path for drones, see [0015 and 0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yakan with Shaw for the benefit of achieving a communication system that effectively manages large number of drones thereby providing more predictable way to ensure drone traffic congestion does not become a problem. 

Regarding claim 2, as mentioned in claim 1, Shaw further disclose the central trajectory controller, wherein the input data includes information about data rate requirements of the one or more outer moving cells, positions of the one or more outer moving cells or the one or more backhaul moving cells, a target area assigned to the one or more outer moving cells for outer tasks, radio measurements by the one or more outer moving cells or the one or more backhaul moving cells, or the radio capabilities of (see, [0074]).
  
Regarding claim 3, as mentioned in claim 1, Shaw explicitly fails to disclose the central trajectory controller, wherein the first coarse trajectories are based on a statistical model of a radio environment, and wherein the one or more processors are configured to determine the first and second coarse trajectories by optimizing a function of an optimization criteria as approximated by the statistical model.
	However, Yakan, which is an analogous art equivalently disclose the central trajectory controller, wherein the first coarse trajectories are based on a statistical model of a radio environment, and wherein the one or more processors are configured to determine the first and second coarse trajectories by optimizing a function of an optimization criteria as approximated by the statistical model (see, [0053, 0057 and 0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yakan with Shaw for the benefit of achieving a communication system that effectively manages large number of drones thereby providing more predictable way to ensure drone traffic congestion does not become a problem. 
                                                              CONCLUSION 
3.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.
Dowlatkhah et al., (US 20170242431) teaches managing of deployed drones.
      b.    Shattil (US 2017/0235316) teaches airborne relays in cooperative-mimo system.

 4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.